Judgment unanimously affirmed. Memorandum: Upon our review of the record, we conclude that the verdict finding defendant guilty of two counts of burglary in the first degree (Penal Law § 140.30 [2], [3]) is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). There is no merit to defendant’s contention that his conviction of assault in the second degree (Penal Law § 120.05 [2]) must be reversed because it is an inclusory concurrent offense of burglary in the first degree under Penal Law § 140.30 (2) (see, People v Graham, 127 AD2d 443, 446; cf, People v Jordan, 93 AD2d 871). Further, we conclude that the sentence imposed was neither harsh nor excessive.
Additionally, we find no merit to defendant’s contention, raised in his supplemental pro se brief, that he was denied effective assistance of counsel (see, People v Baldi, 54 NY2d 137). We have reviewed the other contentions raised by defendant and find them to be without merit. (Appeal from Judgment of Oneida County Court, Buckley, J. — Burglary, 1st Degree.) Present — Callahan, J. P., Pine, Lawton, Boehm and Davis, JJ.